                 Case 3:21-cv-05427-RSM Document 6 Filed 07/29/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8    JOSEPH TYLER LITTLEFIELD,

 9                              Plaintiff,                 CASE NO. 3:21-cv-05427-RSM-BAT

10           v.                                            ORDER OF DISMISSAL

11    NATALIE MCNARY et al.,

12                              Defendant.

13

14           Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record,

16   the Court finds and ORDERS:

17           (1)    The Court ADOPTS the Report and Recommendation.

18           (2)    Plaintiff’s complaint and this action are DISMISSED without prejudice.

19           (3)    Plaintiff’s application to proceed in forma pauperis (IFP) (Dkt. 4) is DENIED as

20   moot.

21           (4)    The Clerk is directed to send copies of this Order to the parties and to Judge

22   Tsuchida.

23   //




     ORDER OF DISMISSAL - 1
             Case 3:21-cv-05427-RSM Document 6 Filed 07/29/21 Page 2 of 2




 1         DATED this 29th day of July, 2021.

 2

 3

 4                                              A
                                                RICARDO S. MARTINEZ
 5                                              CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
